Electronically Filed
                                                                   Supreme Court
                                                                   SCWC-28342
                                                                   30-JUN-2011
                                                                   09:02 AM



                                     SCWC-28342

                IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            DANE SCOTT COOPER, Petitioner/Plaintiff-Appellant,

                                         vs.

           BILLIE MILLER-COOPER, Respondent/Defendant-Appellee.


              CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 28342; FC-DIVORCE NO. 05-1-0280)

            ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                    (By: Nakayama, J., for the court1)

               Petitioner/Plaintiff-Appellant’s application for writ

of certiorari filed on May 19, 2011, is hereby rejected.

               DATED:      Honolulu, Hawai#i, June 30, 2011.

                                        FOR THE COURT:
                                        /s/ Paula A. Nakayama
                                        Associate Justice
Robert M. Harris
for petitioner/plaintiff-
appellant on the
application




      1
          Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,
JJ.